internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-116841-00 date date legend x state d1 d2 this responds to the letter dated date and additional information submitted on behalf of x requesting an extension of time under sec_301 of the procedure and administration regulations to elect to be treated as a corporation for federal tax purposes facts according to the information submitted x was incorporated under state law in d1 effective d2 x converted to a state limited_partnership x which has two or more members intended to elect to be classified as an association_taxable_as_a_corporation for federal tax purposes effective d2 the entity classification election form however was not timely filed for an effective date of d2 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides default classification for eligible entities that do not make an election sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is classified as a partnership if it has two or more members to elect to be classified other than as provided in sec_301_7701-3 an eligible cc psi b01 plr-116841-00 entity must file form_8832 with the designated service_center sec_301 c i an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301 c iii sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time to elect to be classified as a corporation for federal tax purposes effective d2 x has days from the date of this letter to file form_8832 with the applicable service_center the form_8832 submitted with the ruling_request is returned herewith except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
